In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00314-CV
     ___________________________

  IN THE INTEREST OF A.W., A CHILD



  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-679062-20


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      In a prior appeal, Appellant C.W. (Father) appealed the termination of his

parental rights to his daughter, Amanda, and Amanda’s mother (Mother) likewise

appealed the termination of her parental rights.1 See In re A.W., No. 02-21-00058-CV,

2021 WL 3204955, at *1 (Tex. App.—Fort Worth July 29, 2021, pet. denied) (mem.

op.). In our previous opinion, we deleted a finding that Mother’s parental rights

should be terminated based on Subsection (R) of Section 161.001(b)(1) of the Texas

Family Code, and we affirmed the trial court’s judgment as modified. Id. at *15; see

Tex. Fam. Code Ann. § 161.001(b)(1)(R). Our mandate in that appeal issued on

December 17, 2021.

      After our mandate issued, Father, appearing pro se, went back to the trial court

that had terminated his parental rights and filed the following two motions in the

same cause number as his termination case: (1) “Motion Requesting Production of

Documents” and (2) “Motion for Leave to Proceed in Forma Pauperis” pertaining to

his ability to proceed on his “Motion Requesting Production of Documents.” On

April 11, 2022, the trial court signed written orders denying both of Father’s motions.




      1
       We use aliases to refer to the child and her parents. See Tex. Fam. Code Ann.
§ 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                          2
On August 9, 2022, Father filed his notice of appeal complaining about the trial

court’s April 11, 2022 orders denying his two motions.2

        On August 19, 2022, we notified Father of our concern that we lack

jurisdiction over this appeal because the orders he appeals from did not appear to be

final judgments or appealable interlocutory orders. We also notified Father of our

concern that we lack jurisdiction over this appeal because his notice of appeal was

untimely filed. See Tex. R. App. P. 26.1. We informed Father that unless he or any

party desiring to continue the appeal filed a response by August 29, 2022, showing

grounds for continuing the appeal, we could dismiss it for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 44.3. We have received no response.3

        Generally, appeals may be taken only from final judgments or interlocutory

orders that are authorized by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195,

200 (Tex. 2001). Here, Father attempts to appeal two orders that were entered in the

trial court after a final judgment had been entered and after our mandate had issued.




        While filed on August 9, 2022, Father’s notice of appeal was dated July 31,
        2

2022.

       After we sent our jurisdiction letter, we received correspondence from Father
        3

that was dated August 9, 2022—ten days before we sent our jurisdiction letter. That
correspondence had a certificate of service stating that it was mailed to our court on
August 16, 2022—three days before we sent our jurisdiction letter—in addition to
containing other documents dated August 16, 2022. That correspondence does not
address our jurisdictional concerns.


                                          3
Father has pointed us to no authority for the proposition that the two orders from

which he attempts to appeal are appealable, and we have found none.

       Moreover, even if the trial court’s denials of Father’s motions were appealable,

Father’s notice of appeal was untimely. “[T]he time for filing a notice of appeal is

jurisdictional in this court, and absent a timely-filed notice of appeal[,] . . . we must

dismiss the appeal.” In re Guardianship of Fulbright, No. 02-16-00230-CV, 2016 WL

4395804, at *1 (Tex. App.—Fort Worth Aug. 18, 2016, no pet.) (per curiam) (mem.

op.); see Tex. R. App. P. 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

Generally, a notice of appeal must be filed within thirty days after the appealable

judgment or order is signed, unless the appellant files a qualifying post-judgment

motion to extend the deadline. Tex. R. App. P. 26.1. Here, the complained-of orders

were signed on April 11, 2022. Because no post-judgment motion was filed to extend

the appellate deadline, to the extent that the orders were appealable, Father’s notice of

appeal was due May 11, 2022, but Father did not file his notice of appeal until

August 9, 2022. See id. Accordingly, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: October 6, 2022



                                           4